Citation Nr: 1140539	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  01-09 601	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for asthma, evaluated as 30 percent disabling from November 1, 2005.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from November 21, 1990, to August 7, 1991.  He had an additional 4 months and 21 days of active service prior to November 21, 1990.

The matters on appeal come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., and in Jackson, Mississippi.  In an August 2005 rating decision, the RO assigned the Veteran a disability rating of 30 percent for his service-connected asthma effective November 1, 2005.  (The Board notes that the Veteran's claim for a higher rating for his service-connected asthma for the period prior to November 1, 2005, was decided in the Board's December 2006 decision and is thus not at issue in the instant appeal.) 

The Board subsequently remanded the case, most recently in January 2010, for further notification and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice and then re-adjudicate the claims, including providing the Veteran with a copy of a February 2008 supplemental statement of the case (SSOC) at his most recent address of record.  The AOJ provided the Veteran with a VCAA-compliant notice letter in January 2010, but did not provide the Veteran with the February 2008 SSOC.  The Veteran was then provided an additional SSOC in July 2011, in which the AOJ again denied the Veteran's claims.  The Board acknowledges, as discussed in further detail below, that the AOJ did not satisfy all the requirements set forth by the Board in the January 2010 remand.  However, as discussed below, the Board nevertheless finds the error to be harmless, as the Veteran has been provided a more recent SSOC that addressed the same evidence as discussed in the February 2008 SSOC and explained the AOJ's reasoning for arriving at the same decisions with regard to the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran does not have a currently experience disability of the back.

2.  Since November 1, 2005, the Veteran's asthma has been treated by daily inhalational and nebulizer therapy, and pulmonary function testing has not shown FEV-1 or FEV-1/FVC of less than 56 percent; the Veteran has not required monthly visits to a physician for required care of exacerbations and has not required treatment with systemic corticosteroids on at least three occasions per year.

3.  The Veteran is not unemployable by reason of his service-connected asthma.


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for a rating higher than 30 percent for asthma since November 1, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2011).

3.  The criteria for an award of a total disability rating based on individual unemployability due to service-connected disability have been not been met; referral under 38 C.F.R. § 4.16(b) is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to render a decision on the claims on appeal has been accomplished.

In this respect, through May 2003, April 2007, and February 2009 notice letters, the AOJ notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the February 2009 letter concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board finds that the May 2003, April 2007, and February 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The AOJ also requested that the Veteran identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letters.

The AOJ did not provide the Veteran with a copy of a February 2008 SSOC, as directed by the Board in its January 2010 remand.  Nevertheless, the Board finds that the claimant has had a fair opportunity to present arguments and evidence in support of his claims.  Thus, the Board finds, in this case, that the AOJ's failure to provide the Veteran with a copy of the February 2008 SSOC did not affect the essential fairness of the adjudication.  In short, the Board concludes that the requirements for the fair development of the appeal have been met in this case.

In this case, the Veteran has not been adversely affected by the lack of notice because communications between the Veteran and VA, as well as evidence submitted in support of his claims, indicates that the Veteran and his representative have actual knowledge of what was required to establish his entitlement to the benefits being sought.  For example, the Veteran testified before the undersigned Veterans Law Judge and provided argument in support of his claims that demonstrated actual knowledge.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In addition, the Veteran and his representative have demonstrated on multiple occasions that they have actual knowledge of what was needed to substantiate the Veteran's claims.  In addition, the AOJ sent the Veteran a new SSOC in July 2011 in which the AOJ again denied the Veteran's claims, relying on the same rationale and evidence as that discussed in the February 2008 SSOC.  Thus, although he was not sent a copy of the February 2008 SSOC in full compliance with due process, the Board finds that the Veteran has demonstrated actual knowledge of what was necessary to substantiate his claims and has been provided with essentially the same information in the February 2008 SSOC by way of the July 2011 SSOC.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board thus concludes that nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

In light of the foregoing, the Board finds that the administrative appeal process provided the Veteran with notice of the specific criteria governing his claims, and it is apparent from the record that he and his representative understood those things relative to claims, as well as the reason his claims were denied.  The Board thus concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired. 

Further, the Board notes that the duty to provide notice relating to the Veteran's claims was not fully satisfied prior to the initial unfavorable decision by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by re-adjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Nevertheless, lack of harm may be shown (1) when any defect was cured by actual knowledge on the part of the claimant; (2) when a reasonable person could be expected to understand from the notice what was needed; or (3) when a benefit could not have been awarded as a matter of law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of the February 2009 notice letter that addressed all notice elements required by Pelegrini, supra.  Specifically, the February 2009 notice letter notified the appellant of his and VA's respective duties for obtaining evidence.  The letter also gave examples of the types of medical and lay evidence that the Veteran could submit or ask VA to obtain in support of his claims.  Although not all notices were sent before the initial decision in this matter, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  The AOJ has also re-adjudicated the claims after the notice was provided; this was done by way of a July 2011 supplemental statement of the case.  The Board further notes that although the Court has held in Mayfield, supra, that post-decisional documents are inappropriate vehicles with which to provide notice, the AOJ in this case provided VCAA-compliant notice that was followed by a re-adjudication of the Veteran's claims.  The Board concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.

Moreover, although sent after the RO's initial adjudication of the Veteran's claims, the February 2009 notice letter provided the Veteran with the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board concludes that although the complete notice required by the VCAA was not provided until after the RO initially adjudicated the Veteran's claims, "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Consequently, the Board does not find that the late notice under the VCAA requires remand.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from VA treatment providers.  The Veteran underwent VA examination in February 2001, May 2003, and May 2007; report of those examinations is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted full physical examination of the Veteran.  An explanation of the opinions offered by the examiners was provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims and has further testified before the undersigned Veterans Law Judge.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Under these circumstances, the Board finds that further action by the VA with regard to the duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 is not warranted.

II.  Analysis

Service Connection for a Back Disability

The Veteran is seeking service connection for a back disorder.  He claims that he injured his back in service when he fell off a truck while unloading cargo, landing on his back.  He claims that he has had problems with back pain since that time.  Thus, the Veteran contends that service connection for a back disability is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

Relevant medical evidence of record consists of the Veteran's service treatment records and treatment records from the Veteran's VA treatment providers, as well as VA examinations conducted in February 2001, May 2003, and May 2007.  Review of the Veteran's claims file reveals that he was found to have a normal spine and musculoskeletal system at his July 1984 entrance examination.  He was hospitalized in November 1990 for what was diagnosed as a neck and back sprain when he fell off a truck while unloading cargo.  Later records from the Veteran's period of active duty reflect that he was seen on multiple occasions for complaints of pain in his back; however, at a February 1991 treatment visit, he was found to have a normal lumbosacral spine.  He was diagnosed with muscle spasm at that time.  Upon further complaints of back pain in May 1991, the Veteran underwent magnetic resonance imagery (MRI) study of his back, which revealed a normal lumbosacral spine.  He was diagnosed with low back strain on the left side, as well as sciatica.  However, electromyography conducted in May 1991 returned normal results.  At an orthopedic consultation the Veteran underwent in May 1991, he was found to be malingering during range-of-motion testing and was found to have only back pain with "subjective complaints not same as objective findings."  No diagnosis was assigned at that time.  At his separation report of medical examination conducted in April 1991, the Veteran was found to have a normal spine and musculoskeletal system.  On an April 1991 report of medical history, the Veteran responded "No" when asked if he experienced recurrent back pain and wrote on the examination report, "I'm in good health."  Complaints of low back pain were acknowledged on the April 1991 report, but no diagnosis was assigned.  

Relevant post-service medical records consist of treatment records from multiple VA facilities, as well as VA examinations conducted in February 2001, May 2003, and May 2007.  Treatment records from the Veteran's ongoing treatment at VA facilities reflect that he has been seen on multiple occasions for complaints of pain in his back.  Records reflect that the Veteran was seen in March 2000 for complaints of back pain; radiological evaluation conducted at the time was normal.  Upon complaint of back pain in June 2002, the Veteran underwent MRI study, which returned normal results.  At that time, the Veteran's treatment provider found "no cause for [the Veteran's] back pain."  He was again seen in May 2003 for complaints of back pain and muscle spasms; radiological evaluation was again negative, and no diagnosis was made at that time other than "chronic low back pain."  The Veteran was again seen in November 2003 for complaints of back pain and was initially diagnosed with degenerative disc disease of the lumbar spine, but radiological study did not support the diagnosis.  Further, MRI study in January 2004 revealed stenosis due to epidural lipomatosis; however, a note appended to the January 2004 treatment record noted that the Veteran's lipomatosis was systemic and not a spinal disorder.  Further VA treatment records reflect the Veteran's ongoing complaints of back pain without diagnosis.  Significantly, an August 2004 MRI study revealed no herniation or spinal stenosis.  

Report of a February 2001 VA examination reflects that the Veteran complained of having back pain since 1990 when he fell of the back of a truck during service.  He complained of chronic low back pain that was precipitated by prolonged sitting.  Physical examination found no tenderness, crepitus, or instability but some stiffness on range of motion.  The VA examiner interpreted radiological evaluation to show spondylosis of the lumbosacral spine, with which the Veteran was diagnosed.  The examiner did not offer an etiological opinion.  

The Veteran again underwent VA examination in May 2003.  At that time, he was noted to complain of pain in his back that he contended began following his in-service fall.  The examiner observed that the Veteran's gait was "not all characteristic of one having back pain."  The examiner further noted a lack of cooperation in range-of-motion testing, including complaints of "significant pain" on simulated-rotation testing, which does not produce stress on the back.  In addition, although the Veteran reported pain on straight-leg raising when supine, no pain was reported when the test was conducted in a seated position.  Physical examination revealed no muscular atrophy, and radiological evaluation returned normal results.  The examiner concluded that, on both physical and radiological examination, he "could find no objective evidence of organic pathology to explain [the Veteran's] symptoms."  The examiner further stated that he did not have the Veteran's "full cooperation" in conducting the physical examination. 

The Veteran was again provided VA examination in May 2007.  At that examination, the Veteran again reported that he injured his back in service when he fell off a truck.  The Veteran claimed that he had had problems with his back since the in-service fall.  The examiner noted the Veteran's complaints of severe pain that radiated down his left lower extremity.  Physical examination found that the Veteran walked with a normal gait and could heel and toe walk without difficulty.  No muscle spasms were noted, but the Veteran complained of tenderness to palpation in the lower lumbar region.  The Veteran complained of pain throughout range-of-motion testing, but no objective evidence of pain was noted.  Similarly, the Veteran complained of pain on straight-leg raising in a supine position, but no objective evidence of pain was noted, and the Veteran's straight-leg raising test was negative when seated.  Radiological evaluation of the Veteran's lumbosacral spine returned normal results.  Upon completing physical examination of the Veteran and reviewing the claims file, including the Veteran's complete medical history, the examiner found no evidence of any musculoskeletal disease and opined that the Veteran's "subjective complaints are not supported by objective physical findings."  The examiner further noted that the Veteran reported working full time and stated that his back complaints did not interrupt his ability to remain employed.

The Veteran has also submitted multiple written statements to VA in support of his service connection claim, and he testified before the undersigned Veterans Law Judge in May 2006.  To that end, the Veteran has stated on multiple occasions that he injured his back while in service when he fell from the back of a truck.  At the hearing, the Veteran stated that he was hospitalized for several days following the incident and was diagnosed with a "hairline fracture."  The Veteran additionally claimed that his treating physician had told him his current back problems were related to the in-service incident.  He has further contended that he has had problems with his back since the in-service injury; records of his ongoing medical treatment document that he has made similar reports to his treatment providers.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a back disability.  With regard to this claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, the evidence supports a finding that the Veteran does not have a disability of the back.  In that connection, the Board acknowledges that the Veteran was provided a diagnosis of spondylosis of the lumbosacral spine at the February 2001 VA examination.  However, further VA examination, including radiological evaluations, have not replicated that finding.  To the contrary, radiological evaluation conducted at the May 2003 and May 2007 VA examinations found the Veteran to have no abnormalities of the lumbosacral spine.  The May 2007 VA examiner specifically stated that he had reviewed the Veteran's entire claims file, including the February 2001 results, in reaching this conclusion.  In addition, MRI study conducted in June 2002 and January 2004 returned normal results, with the exception of widespread lipomatosis noted in January 2004, which was not a disease process specific to the back.  The May 2003 and May 2007 VA examiners both concluded that the Veteran's lumbosacral spine displayed no pathology on which to base a diagnosis; in addition, the Veteran was found not to have cooperated on the May 2003 physical examination.  Thus, although the Veteran has complained on multiple occasions of pain in his back due to an in-service fall, the Board is persuaded by the May 2003 and May 2007 VA examiners' reports that there is no pathological problem with his back.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a back disability.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for a back disorder cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Higher Rating for Asthma from November 1, 2005

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In an August 2005 rating decision, the RO assigned a rating of 30 percent for the Veteran's service-connected asthma, effective as of November 1, 2005.  (The Board notes, as indicated in the Introduction, above, that the question of the rating for the period prior to November 1, 2005, is no longer on appeal.)  Initially, the Board notes that the Veteran's service-connected asthma has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under Diagnostic Code 6602, when forced expiratory volume at one second (FEV-1) is 56-70 percent of the predicted amount, or; FEV-1/forced vital capacity (FVC) is 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy is needed, or; inhalational anti-inflammatory medication is used, a 30 percent rating is assigned.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).  When FEV-1 is 40 to 55 percent of predicted, or; FEV-1/FVC is 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids is shown, a 60 percent rating is warranted.  Id.  When FEV-1 is less than 40 percent of predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, a 100 percent rating is assigned.  Id.

The relevant medical evidence of record consists of multiple VA examinations and VAMC treatment records.  Following a review of the treatment records, the examination reports, and the noted findings, the Board does not find that a rating higher than 30 percent for the Veteran's asthma is warranted from November 1, 2005.  

In this regard, post-service medical evidence reflects that the Veteran has been treated for breathing problems and diagnosed with asthma on multiple occasions.  In that connection, the Board notes that the Veteran was hospitalized in July 2004 for an acute asthma exacerbation.  He was prescribed a course of oral steroids.  The Veteran was again seen in August 2004 for complaints of dizziness and shortness of breath.  At that time, pulmonary function testing revealed the Veteran's FEV-1 was 59 percent, and his FEV-1/FVC was 83 percent.  Similarly, pulmonary function testing performed in September 2004 reflected that the Veteran's FEV-1 was 83 percent, and his FEV-1/FVC was 86 percent.  He was again seen by VA treatment providers in April 2005 for follow-up of his asthma; at that time, he was diagnosed with "moderate persistent asthma" and prescribed inhalers as well as a home nebulizer treatment.  He was again hospitalized in November 2005 for an acute asthma exacerbation and was again prescribed oral steroids at that time.  

The Veteran was provided VA medical examination in May 2007 pursuant to his claim for increase.  At the examination, the examiner noted that the Veteran was using inhalers daily to manage his asthma symptoms.  The Veteran stated that his asthma was doing "fairly well" but that he experienced wheezing on a daily basis with exacerbations requiring hospitalizations two to three times per year.  The examiner noted that the Veteran's last recorded oral steroid use occurred in June 2006; the Veteran reported that his last exacerbation requiring hospital care was in November 2005.  The Veteran further reported that his asthma did not prevent him from working and stated that he had missed work on only two occasions during the prior year due to his asthma.  He reported seeing his doctor every two to three months to manage not only his asthma but also multiple other disabilities.  He did not complain of significant chest pain or shortness of breath.  Physical examination found the Veteran's lungs to be clear with good breath sounds and no wheezing, rales, or rhonchi.  No significant abnormalities were noted on a March 2007 radiological examination of the Veteran's chest, and pulmonary function testing performed at the May 2007 examination reflected that the Veteran's FEV-1 was 73 percent, and his FEV-1/FVC was 83 percent. 

In this case, the Board concludes that the medical evidence for the period from November 1, 2005, does not support a rating higher than the 30 percent currently assigned for the Veteran's service-connected asthma.  In that connection, the Board notes that the Veteran was using inhalational treatment on a daily basis but had been prescribed systemic corticosteroids a maximum of two times in any given 12-month period.  Additionally, he has not seen physicians on a monthly basis to treat the asthma at any point since November 1, 2005, nor has his FEV-1 score at any time been below 56 percent, which would warrant a higher rating of 60 percent under the Diagnostic Code.  

The Board has also considered, but does not find, that the Veteran's asthma warrants a rating of 100 percent under Diagnostic Code 6602 for the period from November 1, 2005.  To that end, the Board notes that the Veteran has not scored below 40 percent on the FEV-1 or FEV-1/FVC; similarly, he has not experienced more than one asthma attack per week with episodes of respiratory failure, nor has he used daily systemic high corticosteroids or immuno-suppressive medications to treat the condition.

As noted in the analysis above, the Veteran's symptoms do not satisfy the criteria for a higher rating.  It should also be pointed out that the symptoms are explicitly contemplated by the rating criteria, so referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board thus finds that a rating higher than 30 percent for the Veteran's asthma under Diagnostic Code 6602 is not warranted for the period from November 1, 2005.

TDIU

The Veteran contends that he is entitled to a total disability rating based on unemployability due to service-connected disability (TDIU).

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  § 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2011) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes at the outset that the Veteran is service connected for asthma only, which has been rated as 30 percent disabling for the period from November 1, 2005.  He thus does not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), which requires that, if a Veteran is service connected for only one disability, that disability must be rated at least 60 percent disabling for an award of TDIU to be made.  

As for the period prior to November 1, 2005, when a 60 percent rating was in effect, the schedular provisions of 38 C.F.R. § 4.16(a) were met, but as noted in the Board's December 2006 decision, a higher schedular rating was not warranted.  In other words, he did not meet the criteria for a 100 percent rating.  Moreover, there was no indication that he could not work by any objective indication, such as by a competent medical opinion.  That the Veteran did not work is not per se sufficient to conclude that his asthma caused him to be unemployable.  

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify referral under 38 C.F.R. § 4.16(b).  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability and the Veteran's employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the evidence of record does not establish that the Veteran is unemployable due to his service-connected disability.  As already noted, the fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran asserts that he is unable to work as a result of his service-connected asthma.  On multiple occasions, including in an August 2011 statement, the Veteran has contended that his service-connected asthma requires the frequent use of a nebulizer machine and renders him unable to maintain a full work day.  Similarly, at his May 2006 Board hearing, the Veteran testified  that he was not working at the time and was unable to seek or hold a job due to his asthma.    

In May 2007, the Veteran underwent a VA examination.  At that time, the examiner reviewed the statements of the Veteran concerning his inability to seek and maintain employment as well as his medical history and records.  The examiner noted the Veteran's past medical history as well as his current service-connected asthma.  The examiner noted that he the Veteran reported being employed full-time as a manager at a fast-food restaurant and having missed only "a day or two" in the past year due to his asthma.  When considering the effects of the Veteran's service-connected asthma on his employability, the examiner looked in particular to the fact that the Veteran was currently fully employed, as well as at his own reported history and results of tests and evaluation conducted at the examination, in concluding that the Veteran's service-connected asthma did not preclude employment. 

Regarding whether the Veteran is capable of performing the physical acts required by employment, the Board notes that there is evidence both for and against the claim.  Weighing in favor of the claim are the Veteran's assertions that he is unable to maintain employment because of his service-connected asthma.  Weighing against the claim are the findings of the May 2007 VA examiner, who opined that the Veteran's service-connected asthma does not preclude him from employment.  In that connection, the Board notes that the examiner thoroughly reviewed the Veteran's claims file, including his past medical and employment history and the contentions set forth by the Veteran.  However, the VA examiner noted the Veteran's own report of being employed full time, as well as his pulmonary function studies, in concluding that his service-connected asthma did not preclude him from working.  Importantly, the Board notes-as the VA examiner did-that the Veteran reported being employed full-time at his May 2007 VA examination.  Further, no medical evidence has been submitted to suggest that the Veteran's asthma, when considered alone, renders him unable to maintain employment.

Although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected asthma, the more probative evidence is against the claim.  The Board notes that, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether he can secure or follow a substantially gainful occupation as a result of his service connected disability and that his views are thus of less probative value.  The Board specifically finds that the evaluation of the actual impact of his asthma on employability is a matter squarely within the realm of medicine, and not lay expertise.  In any event, any probative value of the Veteran's own conclusions is far outweighed by that of the opinion provided by the VA medical professional, who reviewed the claims folders, examined the Veteran, and found that his service-connected asthma did not render him incapable of obtaining and retaining employment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence shows that Veteran's service-connected asthma impairs his earning capacity in civilian occupations.  However, the 30 percent disability rating compensates him for this impairment.  See 38 C.F.R. § 4.1.  The medical opinion evidence from the May 2007 VA examiner reflects that the Veteran's service-connected asthma does not preclude him from securing and following a substantially gainful occupation.  Because the objective evidence does not indicate that the Veteran is unemployable by reason of service connected disability, referral of this case to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not warranted.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

For the foregoing reasons, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to an increased rating for asthma, evaluated as 30 percent disabling from November 1, 2005, is denied.

Entitlement to a total disability rating based on unemployability due to service-connected disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


